PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/367,556
Filing Date: 2 Dec 2016
Appellant(s): Gillespie, Bryan



__________________
Daniel M. Lewallen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 6th, 2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 6th, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4. 6-17, 19-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mita et al. (JP 2007320571, hereinafter “Mita”) in view of Schmal et al. (US 2003/0021925, hereinafter “Schmal”) in view of Handbook of Plastics Joining: A Practical Guide (Troughton, Michael J.. hereinafter “Troughton”).  
In regard to claims 1 and 4, Mita discloses a packaging body that has a cover material sealed to the flange [0002]. The container includes a bowl formed to include an interior product storage region therein and a brim coupled to the bowl and formed to include a mouth arranged to open into the interior product-storage region [0002 and fig. 4]. The plastic molding container is formed from a polylactic resin material [0006], which is a polyester material.
The cover material is considered the closure of the applicant’s independent claim 1. The closure is coupled to the brim of the container to close selectively the mouth, the closure including a multilayer film including a skin layer, a core layer coupled to the skin layer, and located between the skin layer and the container, and a seal arranged to extend between and interconnect the core layer and the brim of the container [0011 and fig. 3].
Mita is silent with regard to the thermoplastic elastomer being a copolyester thermoplastic elastomer material.
Schmal discloses co-extruded thermoplastic elastomer films that are composed of at least one layer of thermoplastic elastomer and at least one layer of non-elastic polyester [abstract]. The films are used in food packaging [0008]. The thermoplastic elastomer material are polyether-ester block copolymers [0041].
Mita and Schmal both disclose multilayer films that are used for food packaging that comprise a co-extruded layer that comprises a thermoplastic polyester elastomer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the 
	Mita discloses that sealant layer can comprise additives [0022], however is silent with regard to additive being that of an ethylene acrylate copolymer. 
Troughton discloses that ethylene methyl acrylate copolymer is a thermoplastic resin that exhibits high compatibility with other polyolefins and permits high levels of filling (pg. 521). The EMAC meets FDA requirements for food packaging.
Mita and Troughton both disclose a resin composition that is used for food packaging. Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize ethylene methyl acrylate copolymer as disclosed in Troughton in the sealant layer composition of Mita motivated by the expectation of forming a resin layer that has improved thermal stability, toughness, and environmental stress cracking (Troughton 521). 
In regard to claim 3, Mita discloses that the seal layer comprises 50-80 parts by weight of the seal layer [0004].
In regard to claim 6, Modified Mita discloses that the ethylene acrylate copolymer is an ethylene methyl acrylate copolymer (Troughton 521). 
In regard to claim 7 and 24, Mita disclose that is preferably to use resinous principle in the sealant layer at 10.0% by weight [0023].
In regard to claims 8 and 10-14, Mita discloses that the multilayer film comprises a core layer that includes the first core sub layer, 13, and the second core sub-layer, 1, is arranged to extend between and interconnect the second core sub-layer and the skin layer [0011 and fig. 3]. 

In regard to claims 15-17 and 20, Mita discloses a multilayer film that comprises a skin layer, a core layer comprising a polyethylene material, and a seal layer comprising a thermoplastic elastomer material and arranged to lie in spaced-apart relation to the skin layer to locate the core layer between the skin layer and the seal layer [0011, 0038, and fig. 3]. The multilayer film is configured to bond temporarily to a brim of a container to establish a hermetic seal that survives a pasteurization process and peel away from the brim after the pasteurization process to expose a mouth of the container without leaving any portion of the multilayer film behind coupled to the brim when a user applies a peel force to the multilayer film [0013 and 0047]. The seal layer comprises 50-80 parts by weight of the seal layer [0004].
Mita is silent with regard to the thermoplastic elastomer being a copolyester thermoplastic elastomer material.
Schmal discloses co-extruded thermoplastic elastomer films that are composed of at least one layer of thermoplastic elastomer and at least one layer of non-elastic polyester [abstract]. The films are used in food packaging [0008]. The thermoplastic elastomer material are polyether-ester block copolymers [0041].
Mita and Schmal both disclose multilayer films that are used for food packaging that comprise a co-extruded layer that comprises a thermoplastic polyester elastomer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the copolyester thermoplastic elastomer of Schmal for the thermoplastic polyester elastomer of Mita motivated by the expectation of forming a seal layer that has improved tensile break elongation [0034], improved barrier properties [0035], and easier sealing conditions [0036]. 

Troughton discloses that ethylene methyl acrylate copolymer is a thermoplastic resin that exhibits high compatibility with other polyolefins and permits high levels of filling (pg. 521). The EMAC meets FDA requirements for food packaging.
Mita and Troughton both disclose a resin composition that is used for food packaging. Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize ethylene methyl acrylate copolymer as disclosed in Troughton in the sealant layer composition of Mita motivated by the expectation of forming a resin layer that has improved thermal stability, toughness, and environmental stress cracking (Troughton 521). 
In regard to claim 19, Mita disclose that is preferably to use resinous principle in the sealant layer at 10.0% by weight [0023].
In regard to claim 21, Mita discloses a packaging body that has a cover material sealed to the flange [0002]. The container includes a bowl formed to include an interior product storage region therein and a brim coupled to the bowl and formed to include a mouth arranged to open into the interior product-storage region [0002 and fig. 4]. The plastic molding container is formed from a polylactic resin material [0006], which is a polyester material.
The cover material is considered the closure of the applicant’s independent claim 1. The closure is coupled to the brim of the container to close selectively the mouth, the closure including a multilayer film including a skin layer, a core layer coupled to the skin layer, and located between the skin layer and the container, and a seal arranged to extend between and interconnect the core layer and the brim of the container [0011 and fig. 3].

Schmal discloses co-extruded thermoplastic elastomer films that are composed of at least one layer of thermoplastic elastomer and at least one layer of non-elastic polyester [abstract]. The films are used in food packaging [0008]. The thermoplastic elastomer material are polyether-ester block copolymers [0041].
Mita and Schmal both disclose multilayer films that are used for food packaging that comprise a co-extruded layer that comprises a thermoplastic polyester elastomer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the copolyester thermoplastic elastomer of Schmal for the thermoplastic polyester elastomer of Mita motivated by the expectation of forming a seal layer that has improved tensile break elongation [0034], improved barrier properties [0035], and easier sealing conditions [0036]. 
	Mita discloses that sealant layer can comprise additives [0022], however is silent with regard to additive being that of an ethylene acrylate copolymer. 
Troughton discloses that ethylene methyl acrylate copolymer is a thermoplastic resin that exhibits high compatibility with other polyolefins and permits high levels of filling (pg. 521). The EMAC meets FDA requirements for food packaging.
Mita and Troughton both disclose a resin composition that is used for food packaging. Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize ethylene methyl acrylate copolymer as disclosed in Troughton in the sealant layer composition of Mita motivated by the expectation of forming a resin layer that has improved thermal stability, toughness, and environmental stress cracking (Troughton 521). 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
In regard to claim 22, Mita discloses that the packaging container is preferably from a polylactic material, but could be a PET material [0037].
(2) Response to Argument
The Appellant claims a package for use in high-pressure pasteurization comprising a container. The container comprise a polyester material. The package comprises a closure that is coupled to the brim of the container and is formed from a multi-layer film. The multilayer film includes a skin layer, a core layer, and a seal layer. The seal layer comprises a copolyester thermoplastic elastomer and an ethylene acrylate copolymer. The Appellant states that the Appellant invented multi-layer film that when sealed to a container not only established a hermetic seal that survived the pasteurization process but the multi-layer film also cleanly peeled from the container without leaving any portion of the multilayer film on the container. 
The Examiner would like to note in the response that the independent claim 1 discusses pasteurization in the context of intended use. This can be seen in Appellant’s preamble in independent claim 1 as well as in lines 10-12 of the independent claim 1. The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the record to gain an understanding what the inventors actually 
The Appellant first argues that the final rejection fails to provide an explicit analysis of obviousness sufficient to support the 35 U.S.C. 103 as being unpatentable over Mita et al. (JP 2007320571) in view of Schmal et al. (US 2003/0021925) in view of Handbook of Plastics Joining: A Practical Guide (Troughton, Michael J.) rejection. 
In response, the primary reference, Mita et al., discloses a cover material that comprises a multilayer film including a skin layer, a core layer coupled to the skin layer, and located between the skin layer and the container, and a seal arranged to extend between and interconnect the core layer and the brim of the container [0011 and fig. 3]. The cover material comprises an easy-peel sealant that can form a very beautiful peeling interface in which no phenomenon such as stringing is observed at the pealing interface, and can be applied to various molding container lids [0006]. Thus, Mita et al. discloses a multi-layer film that is configured to bond temporarily to the brim of the container and peel away from the brim to expose the mouth without leaving 
Schmal et al. discloses thermoplastic elastomer films [abstract]. The films can be used in food packaging [00338]. The films are useful in high temperature cooking applications [0038]. The thermoplastic elastomers are blended with polyesters [abstract]. The preferred thermoplastic elastomers of Schmal et al. are polyether-ester block copolymers [0041]. The films have improved tensile break elongation [0034], improved barrier properties [0035], and easier sealing conditions [0036]. Thus, it would have been obvious to one ordinary skill in the art to utilize the copolyester thermoplastic elastomers of Schmal et al. for the polyester-based thermoplastic elastomer of Mita et al. in the sealant layer motivated by the expectation of forming a sealant layer with excellent tension and improved barrier properties. The examiner has provided explicit 
The secondary reference, Troughton, is used as a teaching reference to cure the deficiencies of Mita et al. with regards to the sealant layer comprising ethylene acrylate copolymer. Mita et al. discloses that the resin composition can comprise additional components for the purpose of improving and modifying weather, resistance, mechanical properties, dimensional stability, antixiodant properties, slipperiness, mold release properties, flam retardancy, antifungal properties, electrical properties, strength, etc. [0021]. Mita et al. discloses that the resin composition can comprise plastic compounding agents and additives that include fillers in a small amount [0022]. Mita et al. provides motivated to look to the prior art for conventional additives that are added to resin compositions. The secondary reference, Troughton, discloses that ethylene methyl acrylate copolymer is a thermoplastic resin that exhibits high compatibility with other polyolefins and permits high levels of filling (pg. 521). The EMAC meets FDA requirements for food packaging. Thus, one of ordinary skill in the art would be motivated to utilize the EMAC of Troughton in the sealant layer composition of Mita et al. motivated by the expectation of forming a resin layer that has improved thermal stability, toughness, and environmental stress cracking (Troughton 521) all characteristics that are listed in Mita et al. for an improved sealant layer. The examiner has provided explicit analysis of obviousness throughout prosecution and does not rely on a generalized rationale when combining Mita et al. and Troughton. 
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Appellant next argues that Schmal teaches away from the proposed modification. The Appellant argues that Schmal teaches a thermoplastic elastomer film having a thermoplastic elastomer and a non-elastic polyester. Thus, a person of ordinary skill in the art would understand that Schmal is teaching the presence of both materials in the formulation. 
In response, while Schmal et al. do not disclose all the features of the present claimed invention, Schmal et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, that a polyester-based thermoplastic elastomer can be combined with a polyester motivated by the expectation that the polyester-based thermoplastic elastomers of Schmal et al. will provide the resin composition with increased flexibility and a lower melting point [0051]. It is the combination of Mita et al. and Schmal et al. that discloses the presently claimed invention. 
The Appellant next argues that modifying Mita et al. according to the final rejection would render Mita et al. unsatisfactory for its intended purpose which is to be biodegradable. 
In response, Mita et al. discloses that the present invention relates to a packaging body in which a cover made of a laminate material using an extremely useful easy peel sealant is used [0001]. Mita et al. discloses that the easy-peel sealant is excellent in heat-seal characteristics and excellent in sealing performance against the flange part that constitutes the opening of the plastic 
In conclusion, the examiner has provided explicit analysis of obviousness that supports the rejection in the final rejection. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELLEN S HOCK/Primary Examiner, Art Unit 1782        
                                                                                                                                                                                                Conferees:
/AARON AUSTIN/
Supervisory Patent Examiner, Art Unit 1782

/Anthony McFarlane/
Primary Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.